Citation Nr: 0623193	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-41 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

Administrative documentation contained in the education 
folder indicates that the veteran served on active duty from 
May 1968 to October 1970.  The appellant in this case is the 
veteran's son.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 2004 
determination of the Education Center at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the appellant's request for DEA 
benefits under the Chapter 35 program.    


FINDINGS OF FACT

1.  Effective October 2, 2003, the veteran was first awarded 
a permanent and total disability rating based on service- 
connected disability.

2.  In April 2004, the appellant, who is the veteran's son, 
first filed a claim for Dependents' Educational Assistance 
benefits under Chapter 35.

3.  The appellant's date of birth is May [redacted], 1977.

4.  The appellant reached his 26th birthday on May [redacted], 2003, 
prior to the effective date of a finding of permanent and 
total service-connected disability on behalf of the veteran.


CONCLUSION OF LAW

The basic eligibility criteria for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 
2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

The Board notes that VA's duty-to-assist and notification 
obligations, set out in 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), are not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, with its expanded duties to notify and assist, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 35).

Regardless, in this case, the facts relevant to a complete 
evaluation of the claim, primarily the appellant's date of 
birth and the effective date of the veteran's award of a 
permanent and total disability rating, are not in dispute.  
Furthermore, the appellant was properly as to the laws and 
regulations governing entitlement to the benefits sought, the 
evidence considered, and the reasons and bases for the RO's 
decision in this matter.  As discussed in the reasons and 
bases below, the appellant's arguments in favor of his 
entitlement to these benefits do not comport with governing 
law and regulations, and do not contradict any of the facts 
relied upon.  Moreover, the appellant has not identified any 
additional evidence or argument that should be considered 
during VA's adjudication process regarding this claim.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the facts averred 
by a claimant cannot conceivably result in any disposition of 
the appeal other than affirmance of the Board decision, the 
case should not be remanded for development that could not 
possibly change the outcome of the decision.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")

Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal.

Analysis of the Claim

As noted, the pertinent facts of this case are not in 
dispute.  The record reflects that while the veteran was 
granted a 100 percent rating effective March 26, 2001, he was 
not in receipt of a permanent and total disability rating 
based on service-connected disability until October 18, 2003.  
While the appellant contends that he should have been 
entitled to DEA benefits effective when the 100 percent 
rating was assigned, the law and regulations would link the 
effective date of entitlement to DEA benefits to the 
effective date of the permanent and total rating.  

The appellant first filed his application for the receipt of 
DEA benefits under Chapter 35 in April 2004.  In this 
application, he reported that he was the veteran's child.  He 
also indicated that his date of birth was May [redacted], 1977.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2005).  The record confirms 
that the appellant is the veteran's son, and that the veteran 
is in receipt of a permanent and total disability rating.  
Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach his 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(2005).  The Board has carefully reviewed the record, and 
notes that it is undisputed that the appellant reached his 
26th birthday on May [redacted], 2003, prior to the currently 
assigned October 2, 2003, effective date of the veteran's 
permanent and total service-connected disability rating.  
Accordingly, and unfortunately, the appellant is simply not 
eligible for Chapter 35 educational assistance at this time.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt him from application of this 
regulation.  Under 38 C.F.R. § 21.3041(a) (2005), the basic 
beginning date of eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of 
the child's completion of secondary schooling, whichever 
occurs first.  The basic ending date for educational 
assistance is the date of the child's 26th birthday.  38 
C.F.R. § 21.3041(c) (2005).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i) (2005).  
Also, the beginning date may be extended if the permanent and 
total disability rating is assigned after the child reaches 
18, but before the child turns 26.  38 C.F.R. § 
21.3041(b)(2)(ii) (2005).  As discussed earlier, however, the 
appellant turned 26 before the effective date of the finding 
of permanent and total disability of the veteran, and so 
neither of these exceptions to toll the basic beginning date 
for eligibility for educational assistance is applicable in 
his case.

The basic ending date for eligibility for educational 
assistance may also be tolled in certain situations.  Under 
38 C.F.R. § 21.3041(d) (2005), the ending date for 
eligibility for educational assistance may be modified for up 
to eight years beyond the qualifying event, but in no case 
beyond the date the child reaches age 31.  In order to modify 
the ending date, however, the qualifying event must occur 
between the time the child reaches age 18 and when the child 
reaches age 26, and not thereafter.  See 38 C.F.R. § 
21.3041(d).  In this case, the basic ending date for 
eligibility for educational assistance cannot be modified, 
again because the appellant had already reached the age of 26 
at the time of the award of permanent and total disability to 
the veteran (effective October 2, 2003).

While the Board is aware of the appellant's arguments and 
concerns as stated in his documentation in support of this 
appeal, the regulatory criteria and legal precedent governing 
eligibility for the receipt of Chapter 35 educational 
assistance benefits are clear and specific, and the Board is 
bound by these criteria.  Therefore, the Board must find that 
the appellant is simply not eligible to receive educational 
assistance benefits under Chapter 35 as a matter of law.  The 
Board has carefully reviewed the entire record in this case.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, 
rather than the facts, however, is dispositive, the benefit 
of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
are not for application.


ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


